DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed November 9, 2020, with respect to the rejection(s) of Claim(s) 1-17 in view of Kugler have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kugler et al (PGPub 2015/0051368- related PCT application published March 14, 2013) in view of Kanikanti et al (PGPub 2010/0197571).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kugler et al (PGPub 2015/0051368- related PCT application published March 14, 2013) in view of Kanikanti et al (PGPub 2010/0197571).
Regarding Claim 1, Kugler teaches a process for the production of solid particles (Abstract) comprising a material with a melting point -20 to 300°C at atmospheric pressure ([0020]- material is preferably caprolactam which has a melting point of 68-70°C), the process comprising:
mixing a1) the material in molten form and a2) the material in solid form to give a paste, and forming the paste into solid particles ([0018]- lactam melts are processed in a mixer-granulator; [0109]- solid caprolactam is melted at 75°C thus caprolactam is only partially melted and therefore in both a molten and solid state).
Kugler does not appear to explicitly teach mixing the material within an extruder and forcing the paste through a pelletizing die to form strands, and comminuting the strands into solid particles.  Kanikanti teaches an alternative method of producing solid particles from partially melted compounds 
Kanikanti further teaches the paste is forced the paste through a pelletizing die to form strands, and the strands are comminuted into solid particles ([0076]- The strand is extruded and can be pelletized directly on extrusion with a knife or in a separate step) in order to produce the desired particle size corresponding to the diameter of the die used [0076].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Kugler to include utilizing pelletizing die and knife as taught by Kanikanti with reasonable expectation of success to produce the desired particle size corresponding to the diameter of the die used [0076].  
Regarding Claim 2, Kugler further teaches the melting point of the material at atmospheric pressure is 0 to 300°C (caprolactam has a melting point of 68-70°C);
Regarding Claim 3, Kugler further teaches the material has a molar mass of less than 1000 g/mol ([0020]- the material is preferably caprolactam which has a molar mass of 113.16 g/mol).
Regarding Claim 4, Kugler further teaches the material in molten form has a viscosity at the melting point under atmospheric pressure is less than 1x104 Pa-s ([0020]- the material is preferably caprolactam which has a viscosity of 9 cP at 78°C which is less than 1x104 Pa-s).

Regarding Claim 6, Kugler further teaches the paste comprises at least 80% by weight of the material ([0068]-[0072]- discussing the composition of the paste wherein the non-lactam components made up to 5 wt% thus the paste is 95 wt% lactam).
Regarding Claims 7 and 8, the instant specification suggests particle size and shape is a result of performing the claimed method (Page 4, Paragraph 9).  Since Kugler teaches all the limitations of the method as required by Claim 1, it is reasonably expected that the method of Kugler would be fully capable of forming solid particles with a spherical or cylindrical shape and a size of 0.2 to 20 mm.  Further, Kanikanti teaches the extruded strand preferably has a round cross section [0076] and a diameter between 0.2mm and 0.5mm [0020]-[0023].
Regarding Claim 9, Kugler further teaches an example where caprolactam is melted at 75°C [0109].  Since the method is performed at a temperature very close to the melting point of pure caprolactam, the material is assumed to have more solid caprolactam than molten caprolactam thus meeting the instant limitation of the components a1) and a2) are mixed at a ratio of a1) to a2) of 1:1 to 1:4.  Further, Kugler teaches melting the lactam melt between 70-120°C [0071] but this is a result-effective variable modifying the flowability of the paste.  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the temperature of the paste through routine experimentation in order to perfect the result-effective variable of paste flowability, consult MPEP 2144.05 II.  Thus, it is reasonably expected that the method of Kugler operating in the specified temperature range would be fully capable of mixing components a1) and a2) at a ratio of 1:1 to 1:4.

Regarding Claim 11, Kugler further teaches the material is laurolactam, caprolactam or a mixture of these ([0020]- the material is preferably caprolactam and/or laurolactam); and the paste further comprises a catalyst and/or an activator ([0013]-[0016]- describing the inclusion of a catalyst and activator).
Regarding Claim 12, Kugler further teaches starting with solid caprolactam melts and melting it at 75°C (only some of the solid caprolactam would be melted at 75°C) [0109].  Kanikanti further teaches the material is only partially melted ([0076]- the extrudates are mixed with and extruded from a screw extruder; the process is carried at a temperature which does not lead to the complete melting of the thermoformable material below the melting range of the thermoformable materials) thus meeting the instant limitation of the mixing step comprises at least one of (or one of):  
i) separately feeding of the components a1) and a2) into the extruder; or 
ii) feeding the component a2) into the extruder and producing the component a1) within the extruder via heating and/or via introduction of energy from conveying elements and/or shear elements of the extruder, to reach a temperature in the extruder at which some of component a2) has melted; or
iii) feeding of the component a1) into the extruder and producing the component a2) within the extruder via cooling of the extruder to a temperature at which some of the component a1) solidifies.
Regarding Claim 13, Kanikanti further teaches the conveying elements and/or shear elements are screws of the extruder ([0076]- the process is carried about by screw extruders).
Regarding Claim 14, Kugler further teaches the material is a cyclic amide, preferably laurolactam, caprolactam or a mixture of these ([0020]- the material is preferably caprolactam and/or laurolactam) and the paste comprises at least 80% by weight of the material, preferably at least 90% by 
Regarding Claim 15, Kugler further teaches the melting point of the material at atmospheric pressure is 50 to 160°C; ([0020]- material is preferably caprolactam which has a melting point of 68-70°C); 
the material has a molar mass of less than 1000 g/mol ([0020]- the material is preferably caprolactam which has a molar mass of 113.16 g/mol); and
the material in molten form has a viscosity at the melting point under atmospheric pressure is less than 1x104 Pa-s ([0020]- the material is preferably caprolactam which has a viscosity of 9 cP at 78°C which is less than 1x104 Pa-s).
Regarding the limitation of the components a1) and a2) are mixed at a ratio of a1) to a2) of 1:1.5 to 1:4, Kugler teaches melting the lactam melt between 70-120°C [0071] but this is a result-effective variable modifying the flowability of the paste.  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the temperature of 
Regarding Claim 16, Kugler further teaches starting with solid caprolactam melts and melting it at 75°C (only some of the solid caprolactam would be melted at 75°C) [0109].  Kanikanti further teaches the material is only partially melted ([0076]- the extrudates are mixed with and extruded from a screw extruder; the process is carried at a temperature which does not lead to the complete melting of the thermoformable material below the melting range of the thermoformable materials) thus meeting the instant limitation of the mixing step comprises one of:  
i) separately feeding the components a1) and a2) to the extruder; or 
ii) feeding the component a2) into the extruder, and producing component a1) within the extruder via heating and/or via introduction of energy from screws of the extruder, to reach a temperature in the extruder at which some of component a2), previously present in solid form, melts to give component a1) or -4-Application No. 16/063,348 P001 00960USPCT 
iii) feeding component a1) into the extruder and producing component a2) within the extruder via cooling of the extruder to a temperature at which some of the component a1) solidifies.
Regarding Claim 17, Kugler further teaches the material is laurolactam, caprolactam or a mixture of these ([0020]- the material is preferably caprolactam and/or laurolactam);
the paste further comprises a catalyst and/or an activator ([0013]-[0016]- describing the inclusion of a catalyst and activator);
the paste comprises at least 90% by weight of the material ([0068]-[0072]- discussing the composition of the paste wherein the non-lactam components made up to 5 wt% thus the paste is 95 wt% lactam); and

Regarding the limitation of the components a1) and a2) are mixed at a ratio of a1) to a2) is 1:2.3 to 1:4, Kugler teaches melting the lactam melt between 70-120°C [0071] but this is a result-effective variable modifying the flowability of the paste.  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the temperature of the paste through routine experimentation in order to perfect the result-effective variable of paste flowability, consult MPEP 2144.05 II.  Thus, it is reasonably expected that the method of Kugler operating in the specified temperature range would be fully capable of mixing components a1) and a2) at a ratio of 1:2.3 to 1:4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        
1/27/21